PER CURIAM.
Petitioner challenges the circuit court’s denial of its petition for certiorari. Petitioner had sought a special exception under the Sarasota County Zoning Code, which the Board of County Commissioners denied. Thereafter, it filed for certiorari review in the circuit court.
Petitioner filed a timely notice of appeal from the circuit court’s final order. We point out, however, that where, as here, full review of administrative action has been given in the circuit court as a matter of right, one appealing the circuit court’s judgment is not entitled to a second full review in the district court. City of Deerfield Beach v. Vaillant, 419 So.2d 624 (Fla.1982). As such, we have treated petitioner’s appeal as a petition for a writ of common law certiorari, and we have limited our review to a determination of whether the circuit court afforded procedural due process and applied the correct law. We conclude that it did, and accordingly, we deny the petition.
SCHEB, A.C.J., and CAMPBELL and LEHAN, JJ., concur.